OPINION — AG — IN CALCULATING THE AMOUNT OF RETIREMENT AND PENSION PAYMENTS MADE UNDER THE RETIREMENT AND PENSION PLAN OF THE DEPARTMENT OF PUBLIC SAFETY FROM AND AFTER THE EFFECTIVE DATE OF SENATE BILL NO. 44 OF THE 27TH LEG., " THE ANNUAL BASE SALARY BEING CURRENTLY PAID TO A PATROLMAN AT THE TIME EACH SUCH MONTHLY RETIREMENT PAYMENT IS MADE " (47 O.S.H. 281.5) IS (WHERE THE MEMBER CONCERNED HAD SERVED AS MUCH AS TWO YEARS AS A MEMBER OF THE HIGHWAY PATROL AT THE TIME OF HIS RETIREMENT OR DEATH) CITE: 47 O.S.H. 381.1 (RICHARD HUFF)